FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50062

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00300-RGK

 v.
                                                 MEMORANDUM*
JUAN MANUEL ESCOBAR, a.k.a. Juan
Manuel Ramirez,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Juan Manuel Escobar appeals from the district court’s judgment and

challenges the 50-month sentence imposed following his guilty-plea conviction for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326.

      Escobar contends that the district court procedurally erred by failing to

address his request for a downward departure for cultural assimilation and his other

mitigating arguments. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude there was none. The

record reflects that the court considered Escobar’s arguments and sufficiently

explained its reasons for concluding that a mid-range sentence was warranted. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Escobar next contends that his sentence is substantively unreasonable in

light of the mitigating factors and the district court’s denial of the cultural

assimilation departure. The district court did not abuse its discretion in imposing

Escobar’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Escobar’s criminal history and the need for deterrence. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                            2                                     16-50062